 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreementt”) is made this 7th day of
November, 2005 (the “Effective Date”), between SOUTHWEST COMMUNITY BANK, a
California banking corporation (the “Bank”), having a principal place of
business at 5810 El Camino Road, Carlsbad, California 92024, and FRANK J.
MERCARDANTE (“Executive”), whose residence address is 1657 Independence Way,
Vista, California 92084, with reference to the following:
R E C I T A L S
     WHEREAS, the Bank is a banking corporation duly organized, validly
existing, and in good standing under the laws of the State of California, with
power to own property and carry on its business as it is now being conducted;
     WHEREAS, the Bank desires to continue to avail itself of the skill,
knowledge, and experience of Executive in order to insure the successful
management of its business;
     WHEREAS, the Bank and Executive entered into that certain Employment
Agreement dated January 29, 1998 (the “Original Agreement”), which Original
Agreement has been amended by mutual agreement of the parties through the
Effective Date;
     WHEREAS, the parties hereto desire to specify the terms of Executive’s
continued employment by the Bank as controlling Executive’s continued employment
with the Bank; and
     WHEREAS, the parties wish to enter into this Agreement to reflect the
Original Agreement as amended by the parties through the Effective Date and to
supersede the Original Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, and intending to be legally bound, it is agreed that from and after the
Effective Date, the following terms and conditions shall apply to Executive’s
said employment:
A G R E E M E N T
     A. TERM OF EMPLOYMENT
          1. Term. The Bank hereby employs Executive and Executive hereby
accepts employment with the Bank for the period commencing on the Effective Date
and terminating on January 1, 2009, unless terminated earlier as provided for in
this Agreement (the “Term”).
     B. DUTIES OF EXECUTIVE
          1. Duties. Executive shall perform the duties of Chief Executive
Officer of the Bank, subject to the powers by law vested in the Board of
Directors of the Bank and in the Bank’s shareholder(s). During the Term,
Executive shall perform exclusively the services

 



--------------------------------------------------------------------------------



 



herein contemplated to be performed by Executive faithfully, diligently, and to
the best of Executive’s ability, consistent with the highest and best standards
of the banking industry and in compliance with all applicable laws and the
Bank’s Articles of Incorporation, Bylaws, and internal written policies.
          2. Conflicts of Interest. Except as permitted by the prior written
consent of the Board of Directors of the Bank, Executive shall devote
Executive’s entire productive time, ability, and attention to the business of
the Bank during the Term, and Executive shall not directly or indirectly render
any services of a business, commercial, or professional nature, to any other
person, firm, or corporation, whether for compensation or otherwise, which are
in conflict with the Bank’s interest. Notwithstanding the foregoing, Executive
may make investments of a passive nature in any business or venture, provided,
however, that neither such business or venture is in competition, directly or
indirectly, in any manner with the Bank.
               (a) Nothing provided in this Section shall prevent the Executive
from purchasing or otherwise beneficially owning, without restriction on amount,
any securities issued by the Bank or the Bank’s corporate parent, Southwest
Community Bancorp (the “Company”).
               (b) During the term of this Agreement, Executive shall not
directly or indirectly engage in competition with, or own any interest in any
business which competes with, any business of the Bank or the Company or any of
their subsidiaries; provided, however, that the provisions of this Section 2
shall not prohibit his ownership of not more than 5% of the voting stock of any
publicly held corporation, or prohibit ownership of not more than 5% of any
mutual fund.
     C. COMPENSATION
          1. Salary. For Executive’s services hereunder, commencing with the
Effective Date, the Bank shall pay or cause to be paid as annual base salary to
Executive the sum of Three Hundred Twenty Thousand Dollars ($320,000) for each
year (i.e., 12-month period) of the Term (the “Base Salary”). Said salary shall
be payable in equal installments in conformity with Bank’s normal payroll
periods. Annual adjustments commencing January 1, 2006, may be made in the
discretion of the Board of Directors.
          2. Bonuses. During the Term, Executive shall be entitled to receive as
an incentive, a bonus as determined and payable in accordance with the Bank’s
Senior Executive Officer Bonus Plan as set forth on Exhibit “A” hereto as it may
be amended from time to time by mutual agreement of the Board of Directors and
Executive, together with such other bonus as the Board of Directors shall
determine from time to time in its sole and absolute discretion (collectively,
the “Incentive Bonus”).
     D. EXECUTIVE BENEFITS
          1. Vacation. From and after the Effective Date, Executive shall be
entitled to six (6) weeks vacation during each year of the Term; provided,
however, that for each year of the Term, Executive is required to and shall take
at least two (2) weeks of said vacation (the “Mandatory Vacation”), which shall
be taken consecutively. Executive shall be entitled to carry forward to the
immediately succeeding year of the Term (the “Carry Forward Period”) up to two
(2) weeks of unused vacation time for each year of the Term

2



--------------------------------------------------------------------------------



 



(the “Unused Vacation”). Should any portion of the Unused Vacation remain unused
by Executive at the end of the Carry Forward Period, Bank shall pay Executive an
amount equal to the product resulting from multiplying (i) the number of days of
the Unused Vacation that remain unused at the end of the Carry Forward Period,
by (ii) the dollar amount resulting from Executive’s Base Salary then in effect
divided by 260. Upon payment of same, Bank shall owe Executive no further
benefit on account of the Unused Vacation. Executive shall receive compensation
for any vacation in excess of the Unused Vacation not used by Executive in any
one year of the Term, calculated in the same manner as set forth in the previous
sentence.
          2. Automobile. During the Term hereunder, the Bank shall provide
Executive, for Executive’s sole use, a suitable full sized automobile, the
specific make and model of such automobile to be determined by Executive, which
automobile shall at no time be older than three (3) years. The Bank shall pay
all operating expenses of any nature whatsoever with regard to such automobile,
provided Executive furnishes to the Bank adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of such payments as
deductible business expenses of the Bank and not as deductible compensation to
Executive. The Bank shall also procure and maintain in force an automobile
liability insurance policy on such automobile, containing all reasonable and
necessary coverage.
          3. Group Medical and Life Insurance Benefits. At such time as
Executive shall request in writing during the Term (the “Request Date”), the
Bank shall provide for Executive and Executive’s spouse, at Bank’s expense,
participation in the Bank’s existing medical, dental, accident and health
insurance benefits in accordance with benefits provided to Bank employees
generally, but at a level commensurate for an employee of Executive’s salary
level (the “Insurance Coverage”). Said Insurance Coverage shall be in effect as
of the Request Date (or as soon thereafter as the Bank’s policies for the
Insurance Coverage will permit) and shall continue throughout the Term. Except
in the event of Executive’s termination pursuant to Paragraphs F.1 or F.3, or in
the event Executive terminates this Agreement pursuant to Paragraph F.5, Bank
shall continue to provide or pay the premiums for the Insurance Coverage with
substantially similar benefits, deductibles, co-pays and coverage limits as the
Bank is providing for Executive as of the end of the Term, at the Bank’s
expense, for Executive and Executive’s spouse from and after the end of the Term
throughout the remainder of Executive’s and Executive’s spouse’s natural lives.
The Bank’s liability to Executive or Executive’s spouse for any breach of this
Paragraph D.3 shall be limited to the amount of premiums required hereunder to
be payable by the Bank to obtain or maintain, as applicable, the coverage’s
contemplated herein.
          4. Stock Options. All options to purchase shares of the Company’s
authorized but unissued Common Stock heretofore granted to Executive shall
remain in full force and effect subject to the terms and conditions of those
options as so granted. The Bank and Executive acknowledge and agree that as of
the Effective Date Executive has been granted options which remain unexercised
to purchase those shares of Company Common Stock as listed on Exhibit “B”
hereto.
          5. SERP. The Bank shall provide for Executive’s participation in the
Bank’s Supplemental Executive Retirement Plan as evidenced by that certain
Executive Supplement Compensation Agreement by and between Bank and Executive
dated October 17, 2001.

3



--------------------------------------------------------------------------------



 



           6. 401(k) Program. During the Term, the Bank shall provide for
Executive’s participation in the Bank’s 401(k) retirement plan in accordance
with the benefits provided to Bank employees generally.
          7. Other Benefits. Except as provided herein, during the term of his
employment under this Agreement, Executive shall be entitled to participate in
employee benefit programs and fringe benefits in accordance with the plans,
practices, programs, and policies of the Bank in effect for which executives of
the Bank are eligible pursuant to the terms of such plans, practices, programs,
and policies, including sick leave; provided, however, Executive shall not
participate in such plans that are applicable only for Bank’s employees, such as
Bank’s employee bonus program.
     E. REIMBURSEMENT FOR BUSINESS EXPENSES
          Executive shall be entitled to reimbursement by the Bank for any
ordinary and necessary business expenses incurred by Executive in the
performance of Executive’s duties and in acting for the Bank during the Term,
which types of expenditures shall be determined by the Board of Directors,
provided that:
          1. Each such expenditure is of a nature qualifying it as a proper
deduction on the federal and state income tax returns of the Bank as a business
expense (without regard to limitations such as meals) and not as a deductible
compensation to Executive; and
          2. Executive furnishes to the Bank adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as business expenses of the Bank and not as deductible compensation
to Executive.
     F. TERMINATION
          1. Termination for Cause. The Bank may terminate this Agreement at any
time by action of the Board of Directors for “cause” only if: (a) Executive
fails to perform or habitually neglects the duties which he is required to
perform hereunder; (b) if Executive engages in illegal activity which materially
adversely affects the Bank’s reputation in the community or which evidences the
lack of Executive’s fitness or ability to perform Executive’s duties as
reasonably determined by the Board of Directors, in good faith; (c) Executive
commits any act which would cause termination of coverage under the Bank’s
Banker’s Blanket Bond as to Executive (as distinguished from termination of
coverage as to the Bank as a whole); and (d) any regulatory authority having
supervisory authority over Bank exercises its cease and desist powers to remove
Executive from office or advises Bank that Executive should be removed from
office. Such termination shall not prejudice any remedy which the Bank may have
at law, in equity, or under this Agreement.
          2. Death or Disability. In the event of Executive’s death, or if
Executive is found to be physically or mentally disabled (as hereinafter
defined) by the Board of Directors in good faith, this Agreement shall
terminate.
     For purposes of this Agreement only, physical or mental disability shall be
defined as Executive being unable to fully perform under this Agreement for a
continuous period of ninety (90) days or a cumulative period of one hundred
twenty (120) days in any calendar year. If there should be a dispute between the
Bank and Executive as to Executive’s physical

4



--------------------------------------------------------------------------------



 



or mental disability for purposes of this Agreement, the question shall be
settled by the opinion of an impartial reputable physician or psychiatrist
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten (10) days after a request for designation of such party, then
by a physician or psychiatrist designated by the San Diego County Medical
Association. The certification of such physician or psychiatrist as to the
question in dispute shall be final and binding upon the parties hereto.
          3. Action by Supervisory Authority. If the Bank is closed by or taken
over by the California Department of Financial Institutions or other supervisory
authority, including the Federal Deposit Insurance Corporation, such bank
supervisory authority may immediately terminate this Agreement.
          4. Change in Control Event. In the event of a “Change of Control”
Executive’s employment with the Bank may be terminated by Executive or by the
surviving entity. A Change of Control shall be deemed to have occurred if:
               (a) there shall be consummated (1) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation,
or pursuant to which shares of the Company’s Common Stock would be converted in
whole or in part into cash, securities, or other property, other than a merger
of the Company in which the holders of the Company’s Common Stock immediately
prior to the merger have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the merger, or
(2) any sale, lease, exchange or transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company, or
               (b) the shareholders of the Company shall approve any plan or
proposal for the liquidation or dissolution of the Company, or
               (c) any “person” [as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)], other
than the Company or a subsidiary thereof or a corporation owned, directly or
indirectly, by the shareholder of the Company, shall become the beneficial owner
[within the meaning of Rule 13(d)(3) under the Exchange Act] of securities of
the Company representing 25% or more of the combined voting power of the
Company’s or the Bank’s then outstanding securities ordinarily (and apart from
rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, or
               (d) at any time during a period of two (2) consecutive years,
individuals who, at the beginning of such period, constituted the Board of
Directors of the Company shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company’s shareholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period, or
               (e) any other event shall occur that would be required to be
reported in response to Item 6(e) (or any successor provision) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not such filing
is required because the Company is not registered under the Exchange Act.

5



--------------------------------------------------------------------------------



 



          5. Termination Without Cause. Notwithstanding anything to the contrary
contained herein, it is agreed by the parties hereto that either the Bank or
Executive may at any time elect to terminate this Agreement and Executive’s
employment by the Bank for any reason. Such termination shall be effective
thirty (30) days following proper delivery of notice of termination to the
non-terminating party in accordance with the notice provisions set forth herein.
          6. Constructive Discharge. The Bank shall be considered under this
Agreement to terminate employment of Executive without “cause” as defined in
this Agreement if Executive terminates employment as a result of a constructive
discharge or for a material breach of this Agreement by Bank. For purposes of
this Agreement, “constructive discharge” is the resignation or termination of
employment by Executive as a result of Bank either intentionally creating or
knowingly permitting working conditions that are so intolerable or aggravated
that a reasonable employer would realize that a reasonable person in Executive’s
position would be compelled to resign.
          7. Expiration of Term Without Renewal. If the Bank is unwilling, for
any reason whatsoever, to enter into a new employment agreement with Executive
at the expiration of the full Term, or the Executive and Bank are unable to
reach a mutually agreeable contract prior to the expiration of the full Term, or
Executive decides to retire or to take employment elsewhere at the expiration of
the full Term, then Executive’s employment with Bank shall terminate at the end
of the full Term.
          8. Effect of Termination.
               (a) In the event Executive’s employment with Bank is terminated
for any of the reasons specified in Paragraphs F.1, F.3, or F.5 (solely as a
result of Executive’s election to terminate) of this Agreement, Executive shall
be entitled to (i) the Base Salary and Incentive Bonus earned by Executive prior
to the date of termination, computed pro rata up to and including that date, and
(ii) accrued but unused vacation time, but Executive shall be entitled to no
further compensation or benefits otherwise provided for or contemplated under
this Agreement.
               (b) In the event Executive’s employment with Bank is terminated
by either Executive or Bank pursuant to Paragraph F.2 hereof, Executive shall be
entitled to (i) the Base Salary and Incentive Bonus earned by Executive prior to
the date of termination, computed pro rata up to and including that date,
(ii) accrued but unused vacation time, plus (iii) the continuation of Insurance
Coverage as provided in Paragraph D.3 hereof, as applicable.
               (c) In the event Executive’s employment with Bank is terminated
pursuant to Paragraph F.4 hereof, Executive shall be entitled to the following
benefits: (i) the Base Salary and Incentive Bonus earned by Executive prior to
the date of termination, computed up to and including that date, (ii) accrued
but unused vacation time, (iii) the continuation of Insurance Coverage as
provided in Paragraph D.3 hereof, as applicable, and (iv) an amount equal to
three (3) years of Executive’s Base Salary in effect immediately prior to the
date of termination which shall become due and payable only upon the passage of
six (6) months following the date of termination.
               (d) In the event Executive’s employment with Bank is terminated
pursuant to Paragraphs F.5 (solely as a result of Bank’s election to terminate)
or F.6 of this

6



--------------------------------------------------------------------------------



 



Agreement, Executive shall be entitled to (i) the Base Salary and Incentive
Bonus earned by Executive prior to the termination, computed pro rata up to and
including that date, (ii) accrued but unused vacation time, (iii) the
continuation of the Insurance Coverage as provided in Paragraph D.3 hereof, as
applicable, and (iv) an amount equal to six (6) months of Executive’s Base
Salary in effect immediately prior to the date of termination.
               (e) Payment of the benefits required by this Paragraph 8 shall be
made by the Bank in equal installments in accordance with the Bank’s normal
payroll periods. The payment of such benefits shall discharge Bank from any
further liability to Executive under this Agreement, but shall not discharge
Bank from any liability pursuant to any indemnification obligation or tort cause
of action.
               (f) If the Term of this Agreement is not renewed under
Paragraph F.7 for any reason, Executive shall be entitled to (i) accrued but
unused vacation time, plus (ii) the continuation of Insurance Coverage as
provided in Paragraph D.3 hereof, as applicable.
               (g) If any portion of the amounts payable to Executive under this
Agreement, either alone, or together with other payments which the Executive has
the right to receive from the Bank, constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), that are subject to the excise tax imposed by Section 4999
of the Code (or similar tax and/or assessment), the Bank and Executive shall
cooperate with each other and use all reasonable efforts to minimize to the
fullest extent possible the amount of excise tax imposed by Section 4999 of the
Code (or similar tax and/or assessment). In the event that there is any amount
of excise tax imposed by Section 4999 of the Code (or similar tax and/or
assessment), the Executive shall bear the responsibility for its payment and the
Bank shall bear the responsibility of any loss of deductibility related thereto.
If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable by
the Executive is greater than the amount initially so determined, then Executive
shall pay an amount equal to the sum of such additional excise taxes and any
interest, fines and penalties resulting from such underpayment, and Bank shall
bear the responsibility of any loss of deductibility and any interest, fines and
penalties resulting therefrom. The determination of the amount of any such
excise taxes shall be made by the independent accounting firm employed by the
Bank immediately prior to the Change of Control.
               (h) In the event Executive’s employment with Bank is terminated
pursuant to Paragraph F of this Agreement, the provisions of Paragraph G hereof,
except as otherwise provided in Paragraph G.2, shall survive said termination
and shall inure to the benefit of and be binding upon the parties hereto and
their respective executors, administrators, successors and assigns.
               (i) In the event Executive’s employment with Bank is terminated
in accordance with this Agreement (whether by Executive or Bank) and at such
time Executive is a member of the Board of Directors of Company, Bank or any
subsidiary thereof, or holds any other office thereof, Executive shall, and
hereby agrees to, tender Executive’s resignation from the Board of Directors of
the Company, Bank and all subsidiaries thereof and any committees thereof and
all other offices of the Company, Bank and all subsidiaries thereof then held by
Executive effective on the date of termination. If such resignation is not
received by the Bank within three (3) days after the date of

7



--------------------------------------------------------------------------------



 



termination, Executive hereby authorizes and directs the Board of Directors of
all such entities to consider the failure to so act as Executive’s resignation
from all said positions effective as of the date of termination.
     G. GENERAL PROVISIONS
          1. Trade Secrets. During the Term, Executive will have access to and
become acquainted with what Executive and Bank acknowledge are trade secrets; to
wit, knowledge or data concerning the Bank, including its operations and methods
of doing business, and the identity of customers of the Bank, including
knowledge of their financial condition and their financial needs. Executive
shall not disclose any of the aforesaid trade secrets, directly or indirectly,
or use them in any way, either during the Term or for a period of 3 years after
the termination of this Agreement (or such longer period as may be required by
law or regulation), except as required in the course of Executive’s employment
with the Bank. The unauthorized use or disclosure of any such confidential
information and/or trade secrets shall constitute unfair competition.
          2. Covenant Not to Interfere. The Executive hereby covenants and
agrees that Executive will not now, nor for the period during which Executive
receives any compensation from Bank, plus an additional period of 2 years, in
violation of California law disrupt, damage, impair or interfere with the
business of the Bank, whether by way of interfering with or raiding its
employees, disrupting its relationships with customers and their agents,
representatives or vendors, or otherwise.
          3. Indemnification. To the extent permitted by law, applicable
statutes and the Bylaws or resolutions of the Bank in effect from time to time,
the Bank shall indemnify Executive against liability or loss arising out of
Executive’s duties or out of any actual or asserted misfeasance or nonfeasance
in the performance of Executive’s duties or out of any actual or asserted
wrongful act against, or by, the Bank, including but not limited to judgments,
fines, settlements, and expenses incurred in the defense of actions,
proceedings, and appeals therefrom. However, the Bank shall have no duty to
indemnify Executive with respect to any claim, issue, or matter as to which
Executive has been adjudged to be liable to the Bank in the performance of his
duties, unless and only to the extent that the court in which such action was
brought shall determine upon application that, in view of all of the
circumstances of the case, Executive is fairly and reasonably entitled to
indemnification for the expenses which such court shall determine. The Bank
shall endeavor to apply for and obtain Directors and Officers Liability
Insurance to indemnify and insure the Bank and Executive from and against the
aforesaid liabilities. The provisions of this Paragraph G.3 shall apply to the
estate, executor, administrator, heirs, legatees, or devisees of Executive.
          4. Return of Documents. Executive expressly agrees that all manuals,
documents, files, reports, studies, instruments, or other materials used and/or
developed by Executive during the Term are solely the property of the Bank, and
that Executive has no right, title, or interest therein. Upon termination of
this Agreement, Executive or Executive’s representative shall promptly deliver
possession of all of said property to the Bank in good condition.
          5. Notices. All notices, demands, or other communications hereunder
shall be in writing and shall be delivered in person (professional courier
acceptable); or by United States mail, certified or registered, postage prepaid,
with return receipt requested; or by facsimile transmission; or otherwise
actually delivered, to the addresses for the parties

8



--------------------------------------------------------------------------------



 



appearing at the inception of this Agreement. The person or addresses to which
mailings or deliveries shall be made may change from time to time by notice
given pursuant to the provisions of this Paragraph G.5. Any notice, demand, or
other communication given pursuant to this Agreement shall be deemed to have
been given on the date actually delivered, if delivered in person, three
(3) days following the date mailed, if delivered by U.S. mail, or upon written
confirmation of transmission, if delivered by facsimile.
          6. Review by Counsel. Executive represents and warrants to the Bank
that he has had this Agreement reviewed by independent legal counsel of his
choice, or if he has not, that he has had the opportunity to do so, and hereby
waives any claim, objection, or defense on the grounds that this Agreement has
not been reviewed by legal counsel of his choice.
          7. California Law. This Agreement is to be governed by and construed
in accordance with the laws of the State of California.
          8. Captions and Paragraph Headings. Captions and paragraph headings
used herein are for convenience only and are not a part of this Agreement and
shall not be used in construing this Agreement.
          9. Invalid Provisions. Should any provision of this Agreement for any
reason, be declared invalid, void, or unenforceable by a court of competent
jurisdiction, the validity and binding effect of any remaining portion shall not
be affected, and the remaining portions of this Agreement shall remain in full
force and effect as if this Agreement had been executed with said provisions
eliminated.
          10. Entire Agreement. This Agreement and the other agreements, plans
or documents specifically referred to herein contain the entire agreement of the
parties. It supersedes any and all other agreements, either oral or in writing,
between the parties here with respect to the employment of Executive by the
Bank. Each party to this Agreement acknowledges that no representation,
inducements, promises, or agreements, oral or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or premise not contained in this
Agreement shall be valid or binding. This Agreement may not be modified or
amended by oral agreement but only by an agreement in writing signed by both the
Bank and Executive.
          11. Arbitration. Any controversy or claim arising out of, or related
to, this Agreement shall be submitted to binding arbitration to J.A.M.S., Inc.
(“JAMS”), of San Diego, California, in accordance with this Agreement and the
rules and procedures of the California Arbitrations Act. Any party may request
arbitration of a dispute by means of written demand on all other parties. If
JAMS is no longer in existence, and if the parties cannot agree on a single
arbitrator, then one shall be appointed by the California Superior Court having
jurisdiction over this Agreement and the parties, upon application by any party.
The only arbitrator permitted to serve under this Section 11 shall be a former
superior court judge of a California Superior Court. A final judgment confirming
the award rendered by the arbitrator may be entered in any court having
jurisdiction, and shall be binding, final and non-appealable. Each party to the
arbitration shall share equally the arbitrator’s initial fees in connection with
any such arbitration proceeding; however, the arbitrator shall award to the
prevailing party reimbursement of attorney fees, costs, and expenses incurred in
connection with the arbitration. The arbitrator shall have the power to award
any and all remedies and relief whatsoever that is deemed appropriate under the
circumstances, including, but not

9



--------------------------------------------------------------------------------



 



limited to, money damages and injunctive relief. This arbitration provision
shall be deemed to be self-executing and shall remain in full force and effect
after the expiration or termination of this Agreement. In the event any party
fails to appear at any arbitration proceeding, an award may be entered against
such party by default or otherwise notwithstanding said failure to appear. The
arbitrator shall award attorney fees and costs to the prevailing party.
          12. Attorneys’ Fees: If any party to this Agreement shall bring any
action for arbitration or any action for any relief against any other party,
declaratory or otherwise, arising out of this Agreement, the losing party shall
pay to the prevailing party all costs plus a reasonable sum for attorney fees
incurred in bringing such suit, enforcing any judgment granted therein, or both,
all of which shall be deemed to have accrued upon the commencement of such
action and shall be paid whether or not such action is prosecuted to judgment.
Any judgment or order entered in such action shall contain a specific provision
providing for the recovery of attorney fees and costs incurred in enforcing such
judgment. For purposes of this Agreement, attorney fees shall include, without
limitation, fees incurred in the following: (i) post-judgment motions;
(ii) contempt proceedings; (iii) garnishment, levy, and debtor and third-party
examinations; (vi) discovery; (v) bankruptcy litigation; and (vi) appeals.
          13. Receipt of Agreement. Each of the parties hereto acknowledge that
he has read this Agreement in its entirety and does hereby acknowledge receipt
of a fully executed copy thereof. A fully executed copy shall be an original for
all purposes, and a duplicate original.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  SOUTHWEST COMMUNITY BANK    
 
           
 
  By:   /s/ Howard B. Levenson
 
   
 
  Its:   Chairman    
 
                EXECUTIVE    
 
                /s/ Frank J. Mercardante                   FRANK J. MERCARDANTE
   

10



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SENIOR EXECUTIVE OFFICER BONUS PLAN
Executive will receive a Bonus for 2005 based upon the percentage of improvement
in earnings, as adjusted for nonrecurring events and Bonus accrual, in excess of
16% over 2004 net earnings. Executive shall receive 50% of a Bonus Pool which
will be determined based upon a minimum of 30% of the combined annual salaries
of all executive officers included in the Executive Bonus Plan as determined by
the Board of Directors. Bonus Payment in subsequent years will be negotiated
between Bank and Executive prior to the beginning of the new calendar year. For
2005, the following schedule:

                                              Projected Earnings                
          Earnings Increase   (Net of Bonus     % Of Combined Base     Executive
Officer     Bonus Pool as a %     Executive Bonus @   over 2004   Accrual)    
Salaries     Bonus Pool     of Net     50.00%  
116%
  $ 5,504,200       30.00 %   $ 238,250       4.33 %   $ 119,125  
118%
    5,599,100       32.00 %     254,133       4.54 %     127,067  
120%
    5,694,000       34.00 %     270,017       4.74 %     135,008  
122%
    5,788,900       36.00 %     285,900       4.94 %     142,950  
124%
    5,883,800       38.00 %     301,783       5.13 %     150,892  
126%
    5,978,700       40.00 %     317,667       5.31 %     158,833  
128%
    6,073,600       42.00 %     333,550       5.49 %     166,775  
130%
    6,168,500       44.00 %     349,433       5.66 %     174,717  
132%
    6,263,400       46.25 %     367,302       5.86 %     183,651  
134%
    6,358,300       48.50 %     385,171       6.06 %     192,585  
136%
    6,453,200       50.75 %     403,040       6.25 %     201,520  
138%
    6,548,100       53.00 %     420,908       6.43 %     210,454  
140%
    6,643,000       56.00 %     444,733       6.69 %     222,367  
142%
    6,737,900       59.25 %     470,544       6.98 %     235,272  
144%
    6,832,800       62.50 %     496,354       7.26 %     248,177  
146%
    6,927,700       65.75 %     522,165       7.54 %     261,082  
148%
    7,022,600       69.00 %     547,975       7.80 %     273,988  
150%
    7,117,500       72.50 %     575,771       8.09 %     287,885  
152%
    7,212,400       76.00 %     603,567       8.37 %     301,783  
154%
    7,307,300       79.50 %     631,363       8.64 %     315,681  
156%
    7,402,200       83.00 %     659,158       8.90 %     329,579  
158%
    7,497,100       86.50 %     686,954       9.16 %     343,477  
160%
    7,592,000       90.50 %     718,721       9.47 %     359,360  
162%
    7,686,900       94.50 %     750,488       9.76 %     375,244  
164%
    7,781,800       98.50 %     782,254       10.05 %     391,127  
166%
    7,876,700       102.50 %     814,021       10.33 %     407,010  
168%
    7,971,600       106.50 %     845,788       10.61 %     422,894  
170%
    8,066,500       111.50 %     885,496       10.98 %     442,748  
172%
    8,161,400       116.50 %     925,204       11.34 %     462,602  
174%
    8,256,300       121.50 %     964,913       11.69 %     482,456  
176%
    8,351,200       126.50 %     1,004,621       12.03 %     502,310  
178%
    8,446,100       131.50 %     1,044,329       12.36 %     522,165  
180%
    8,541,000       136.50 %     1,084,038       12.69 %     542,019  
182%
    8,635,900       141.50 %     1,123,746       13.01 %     561,873  
184%
    8,730,800       146.50 %     1,163,454       13.33 %     581,727  

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”

                                              Projected Earnings                
          Earnings Increase   (Net of Bonus     % Of Combined Base     Executive
Officer     Bonus Pool as a %     Executive Bonus @   over 2004   Accrual)    
Salaries     Bonus Pool     of Net     50.00%  
186%
    8,825,700       151.50 %     1,203,163       13.63 %     601,581  
188%
    8,920,600       156.50 %     1,242,871       13.93 %     621,435  
190%
    9,015,500       161.50 %     1,282,579       14.23 %     641,290  

2



--------------------------------------------------------------------------------



 



EXHIBIT “B”
STOCK OPTIONS
As of September 1, 2005

                                 Date   *Option     *Option     *Price       of
Grant   Shares Granted     Shares Unexercised     Per Share  
3/18/1998
    79,734.38       55,125.00       3.7249  
1/17/2001
    7,875.00       7,875.00       6.6032  
8/15/2001
    53,998.88       53,998.88       7.2381  
6/19/2002
    31,500.00       31,500.00       8.2540  
11/19/2003
    15,750.00       15,750.00       18.4127  
10/23/2004
    13,125.00       13,125.00       27.8571  
8/17/2005
    20,000.00       20,000.00       33.2500    
 
                   
Totals
    221,983.26       197,373.88          
 
                   

 

*   as adjusted for stock splits and stock dividends

